DETAILED ACTION
Notice of Pre-AIA  or AIA  Status:
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/12/2022 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-4 and 6-17 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The term “super” in Claims 1-4 is a relative term which renders the claim indefinite. The term “super” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For Examination purposes and in accordance with the specification and drawings, “super” will be interpreted as providing an insulation degree similar to an aerogel
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 8 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Puckett et al. (USP 3628347) and in further view of McCormick (US PG Pub. 2012/0318808) hereinafter referred to as Puckett and McCormick.
Regarding Claim 1, Puckett discloses a closure (4) for a cryogenic storage container (2) having a storage cavity (shown in figure 1) and a neck extending from the storage cavity to an open end (shown in figure 1), 
the closure (4) comprising:
a body (shown in figure 1, being the member (4) that closes the neck of the container (2)) including a top wall (shown in figure 1, being the top wall of the member adjacent the top of the container (2)), a bottom surface (shown in figure 1, being the bottom surface of the member opposing the top of the container (2)), and a side surface connecting the top wall and the bottom surface (shown in figure 1); 
an insulation material forming the body (shown in figure 1); 
an outer perimeter that forms a fluid-tight seal with the neck of the container when the closure is in an installed position in the neck of the storage container (as shown in figure 1, wherein the member (4) forms a seal in the neck (“a partial vacuum may be applied to container 2 in order to achieve an even lower temperature with a particular liquid”, col. 2 ll. 59-61)) forms a seal against the inner wall (shown in figure 1)), and
the fluid-tight seal being continuous about an entirety of the outer perimeter to form a closed circumscription about the entirety of the outer perimeter (shown in figure 1); and
a fluid passage (8) extending through the top wall (shown in figure 1), the insulation material (shown in figure 1), and the bottom surface (shown in figure 1), the fluid passage being spaced from the outer perimeter of the closure (shown in figure 1).
Although Puckett discloses a solid member (4) being formed from a material that comprises a degree of insulation, Puckett fails to disclose a hollow body including a top wall, a bottom wall, and a side wall connecting the top wall and the bottom wall and the insulation material being a plurality of super-insulating panels stacked within the hollow body.
McCormick, also drawn to a thermally insulated storage container, teaches 
a hollow body (“Each lining may be one continuous layer along all of the walls other than the access wall (top wall 12 in this example)” ¶ [34]) including a top wall (shown in figures 3-4, being the top portion of lining (34)), a bottom wall (shown in figures 3-4, being the bottom portion of lining (34)), and a side wall (shown in figures 3-4, being the portion of the lining (34) connecting the top and bottom portions) connecting the top wall and the bottom wall (shown in figures 3-4) and the insulation material being a plurality of super-insulating panels (“Some examples of materials and elements that may be super-insulating include aerogel materials” ¶ [30]) stacked within the hollow body (shown in figures 3-4). It is noted that Puckett discloses the shape of the plug member, whereas McCormick teaches it is known to form a member with super-insulating panels with an exterior wall. Also, a modified Puckett having the insulating panels and walls of McCormick teaches the fluid passage of Puckett passing through the walls and insulating panels in order to reach the ambient environment as put forth in Puckett.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide Puckett with a hollow body including a top wall, a bottom wall, and a side wall connecting the top wall and the bottom wall and the insulation material being a plurality of super-insulating panels stacked within the hollow body, as taught by McCormick, the motivation for providing a hollow body is drawn to having a contained structure for increasing insulation through a vacuum, to provide a waterproofing layer or to provide a layer that emits very low levels of radiant energy into the storage area, the motivation for providing a super insulating material is drawn to customizing a thermal insulation level to maintain a desired temperature within a container.          
Alternately, Puckett discloses the claimed invention except for utilizing a super insulating material. It would have been obvious to one having ordinary skill in the art at the time the invention was made to utilize a super insulating material, since it has been held to be within the general skill of a worker in the art to select known materials on the basis of its suitability for the intended use as a matter of obvious design choice. See MPEP 2144.07
A recitation with respect to the manner in which a claimed apparatus is intended to be employed, regarding “for a cryogenic storage container having a storage cavity and a neck extending from the storage cavity to an open end”, does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claims, as is the case here. Please see Section 2114 of the MPEP entitled Functional Language. 
Regarding Claim 2, a modified Puckett further teaches wherein the plurality of super-insulating panels (the super-insulating material being in panel form is previously taught in the rejection of Claim 1 by McCormick) is located within the hollow body (see rejection of Claim 1) and between the storage cavity (shown in figure 1 of Puckett being the interior of the container (2)) of and an exterior of the storage container when the closure is in the installed position (shown in figure 1 of Puckett).
Regarding Claim 3, a modified Puckett further teaches the one or more super-insulating panels comprises an aerogel material (see McCormick, “Some examples of materials and elements that may be super-insulating include aerogel materials” ¶ [30]).
Regarding Claim 4, a modified Puckett further teaches the one or more super-insulating panels comprises a plurality of overlapping panels made from an aerogel material (the overlapping panels are shown in figure 1 of McCormick).
Regarding Claims 6-7, although Puckett discloses a ratio of a maximum cross-sectional area of the fluid passage to a minimum cross-sectional area of the neck (shown in figure 2, wherein a passage through the plug containing a relief valve (7) is provided to allow for the expulsion of working fluid, wherein the dimensions of the passage forms a ratio with minimum cross sectional area of the container), Puckett fails to disclose the ratio is less than 0.20 or less than 0.01. Since Puckett teaches that a relief passage dimension forms a ratio with a container for the purpose of ventilating the container, the ratio of a maximum cross-sectional area of the fluid passage to a minimum cross-sectional area of the neck is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In this case, the recognized result is that a larger passage or a larger ratio allows for an increased venting rate at the expense of less insulation being located within the cover, greater heat infiltration and less resistance to the vapor leaving the container that may lead to increased cryogen loss, and vice versa. Therefore, since the general conditions of the claim, i.e. that a maximum cross-sectional area of the fluid passage to a minimum cross-sectional area of the neck is disclosed in the prior art by Puckett, which teaches forming a passage through a cover that has a ratio with a storage container for venting the working fluid, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide the plug of Puckett with having a maximum cross-sectional area of the fluid passage to a minimum cross-sectional area of the neck is less than 0.20 or less than 0.01. See MPEP 2144.05 II.
Regarding Claim 8, Puckett further discloses a heat sink (top wall of the member, as previously taught by McCormick in the rejection of Claim 1) at an opposite end of the fluid passage (8), the heat sink (“each lining is a metallic material, metal foil, or metalized” ¶ [34]) being configured to prevent blockage of the fluid passage at said opposite end due to ice formation (as shown in figure 1, the wall allows for the dissipating of heat to some degree).
A recitation with respect to the manner in which a claimed apparatus is intended to be employed, regarding “configured to prevent blockage of the fluid passage at said opposite end due to ice formation”, does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claims, as is the case here. Please see Section 2114 of the MPEP entitled Functional Language. 
Regarding Claim 21, a modified Puckett further teaches the outer perimeter that forms a fluid-tight seal with the neck of the container when the closure is in an installed position in the neck of the storage container (as shown in figure 1, wherein when the member (4) is installed within the neck a seal is formed capable of maintaining a vacuum, see col. 2 ll. 59-61) is defined by the side wall from the bottom wall to the top wall (shown in figure 1 of Puckett, wherein the side contacts the interior surface of the neck and the walls are previously disclosed by McCormick in the rejection of Claim 1).

Claim 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Puckett et al. (USP 3628347) in view of McCormick (US PG Pub. 2012/0318808) as applied in Claims 1-4, 6-8 and 21 above and in further view of Ovchinnikov et al. (USP 3938346) hereinafter referred to as Ovchinnikov.
Regarding Claims 6-7, in addition to Puckett, Ovchinnikov, also drawn to a plug for a low temperature container, teaches a ratio of the a ratio of a maximum cross-sectional area of the fluid passage to a minimum cross-sectional area of the neck (“The geometrical dimensions of the channel 4 were determined from the following requirements: firstly, the vapor of the cryogenic product should not build up excess pressure inside the vessel 1, in other words, the hydraulic resistance of the channel (which depends on the cross-section of the channel and its length should correspond to the evolution rate of vapor of the cryogenic product, which in turn depends on the amount of heat that comes in contact with the cryogenic product”(col. 3 ll. 26-33), wherein the dimensions of the channel provided by Ovchinnikov forms a ratio with minimum cross sectional area of the neck).
Ovchinnikov teaches that the channel dimensions directly correlate with the amount of ventilation required that is generated by the amount of cryogen located within the container and the ratio of a maximum cross-sectional area of the fluid passage to a minimum cross-sectional area of the neck is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In this case, the recognized result is that a larger hole or a larger ratio allows for an increased venting rate at the expense of less insulation being located within the cap, greater heat infiltration and less resistance to the vapor leaving the container that may lead to increased cryogen loss, and vice versa. Therefore, since the general conditions of the claim, i.e. that a maximum cross-sectional area of the fluid passage to a minimum cross-sectional area of the neck is disclosed in the prior art by Puckett, and Ovchinnikov teaches that forming a desired ratio or hole size relative to a storage container directly correlates with the venting rate and heat infiltration, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide the plug of Puckett with having a maximum cross-sectional area of the fluid passage to a minimum cross-sectional area of the neck is less than 0.20 or less than 0.01. See MPEP 2144.05 II.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Puckett et al. (USP 3628347) in view of McCormick (US PG Pub. 2012/0318808) as applied in 1-4, 6-8 and 21 above and in further view of Klipping et al. (USP 3538714) hereinafter referred to as Klipping.
Regarding Claim 8, in addition to a modified Puckett, Klipping, also drawn to a cryogenic storage container, teaches a heat sink (15) at an opposite end of the fluid passage (4), the heat sink being configured to prevent blockage of the fluid passage at said opposite end due to ice formation (as shown in figure 3).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide Puckett with the above limitations, as taught by Klipping, the motivation being to provide cooling to the exterior of the container therefore minimizing any heat infiltration.          
A recitation with respect to the manner in which a claimed apparatus is intended to be employed, regarding “configured to prevent blockage of the fluid passage at said opposite end due to ice formation”, does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claims, as is the case here. Please see Section 2114 of the MPEP entitled Functional Language. 
	
Claims 9-13 are rejected under 35 U.S.C. 103 as being unpatentable over Puckett et al. (USP 3628347) in view of McCormick (US PG Pub. 2012/0318808) as applied in Claims 1-4, 6-8 and 21 above and in further view of Kriss et al (US PG Pub. 20100299278) hereinafter referred to as Kriss.
Regarding Claim 9, Puckett fails to disclose an electronic device configured to provide information pertinent to a condition of the storage container in which the closure is installed; and an electrical power source configured to power the electronic device.
Kriss teaches an electronic device (151, 152) configured to provide information pertinent to a condition of the storage container in which the closure is installed; and an electrical power source configured to power the electronic device (“temperature monitor be a wireless temperature sensor that can be combined with the wireless location sensor”, Para. 101, wherein the devices are operating and therefore are powered and “a data logger on board the shipping container to monitor and periodically record temperature in the shipping container during transit.  The data logger can be accessed and a data log removed during shipment of the shipping container and/or once the shipping container is returned to reprocessing facility”, Para. 99).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide Puckett with an electronic device configured to provide information pertinent to a condition of the storage container in which the closure is installed; and an electrical power source configured to power the electronic device, as taught by Kriss, the motivation being to monitor the health of the shipping container, to negate misplacement of the package during shipping and to monitor loss of shipments.          
Regarding Claim 10, Kriss further teaches the electronic device comprises a wireless transmitter configured to transmit said information to an external receiver, a data-logger configured to record said information (see Para. 99), or a global positioning system component (“wireless location sensor”, see abstract).
Regarding Claim 11, Kriss further teaches a temperature sensor configured to measure a temperature of the storage cavity when the closure is in the installed position (see Para. 101).
Regarding Claim 12, Kriss further teaches a sensor configured to produce a signal when the closure is moved away from the installed position (Kriss teaches a temperature sensor that measures the interior of the chamber, wherein when the closure is removed the temperature sensor indicates a rapid temperature gradient indicating the container has been opened).
Regarding Claim 13, Kriss further teaches a sensor configured to produce a signal when an orientation of the closure is changed (“In some of these embodiments, remaining life can also include an assessment of one or more of the following: the amount of time a container, flask and/or Dewar is in a tilted orientation”, Para. 118, wherein the orientation of the container is decided).

Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Puckett et al. (USP 3628347) in view of McCormick (US PG Pub. 2012/0318808) as applied in Claims 1-4, 6-8 and 21 above and in further view of Albert et al (US PG Pub. 20020114937) hereinafter referred to as Albert.
Regarding Claim 14, although Puckett teaches a member configured to be inserted through the open end and into the neck of the storage container when moved from an uninstalled position to the installed position (shown in figure 1), wherein the body partly defines the storage cavity and faces an inner perimeter of the neck when the closure is in the installed position (shown in figure 2), Puckett fails to disclose the body is thermoplastic body comprising a polyester copolymer.
Albert teaches a housing being insulated and said housing having a thermoplastic body comprising a polyester copolymer (“low molded box-like polyethylene terephthalate glycol (Eastar 6763 PETG Copolymer) containers”, Para. 135)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide the body of Puckett with a thermoplastic body comprising a polyester copolymer, as taught by Albert, the motivation being that the insulation configuration of Albert is inexpensive, easily fabricated into complex shapes, has high impact resistance and can be easily sealed. 

Claims 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Puckett et al. (USP 3628347) in view of McCormick (US PG Pub. 2012/0318808) as applied in Claims 1-4, 6-8 and 21 above and in further view of Folkerts et al (USP 3489311) hereinafter referred to as Folkerts.
Regarding Claims 14 and 16, although Puckett teaches a body configured to be inserted through the open end and into the neck of the storage container when moved from an uninstalled position to the installed position (shown in figure 1), wherein the body partly defines the storage cavity and faces an inner perimeter of the neck when the closure is in the installed position (shown in figure 1), Puckett fails to disclose the body is thermoplastic comprising a layer of thermoplastic foam between layers of thermoplastic film.
Folkerts, also drawn to a low temperature container, teaches a housing made from thermoplastic, wherein the thermoplastic comprises a layer of thermoplastic foam (19a, see col. 3 ll. 57-65) between layers of thermoplastic film (17a and 22a, see figures 3-4, “By way of example, the barrier panels may be constructed from a polyester film such as Mylar or Tedlar, or other equivalent plastic material which is not subject to deterioration by liquids in the tank or insulation layers”, col. 3 ll. 30-35)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide the body of Puckett with a layer of thermoplastic foam between layers of thermoplastic film, as taught by Folkerts, the motivation being that the insulation configuration of Folkerts is fabricated in a minimum period of time, uniformly supports thermal stresses and provides superior insulation to complex shapes.          

Claims 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Puckett et al. (USP 3628347) in view of McCormick (US PG Pub. 2012/0318808) as applied in Claims 1-4, 6-8 and 21 above and in further view of Hagen et al (USP 3460740) hereinafter referred to as Hagen.
Regarding Claims 14 and 16, although Puckett teaches a body configured to be inserted through the open end and into the neck of the storage container when moved from an uninstalled position to the installed position (shown in figure 1), wherein the body partly defines the storage cavity and faces an inner perimeter of the neck when the closure is in the installed position (shown in figure 1), Puckett fails to disclose the body is thermoplastic comprising a layer of thermoplastic foam between layers of thermoplastic film.
Hagan teaches a housing made from thermoplastic, wherein the thermoplastic comprises a layer of thermoplastic foam (12) between layers of thermoplastic film (11)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide the body of Puckett with a layer of thermoplastic foam between layers of thermoplastic film, as taught by Hagan, the motivation being to fabricate the housing as being “waterproof, watertight, greaseproof, flexible, resilient, visually attractive, and heat-sealable after being filled” (col. 5 ll. 11-13).    
      
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Puckett et al. (USP 3628347) in view of McCormick (US PG Pub. 2012/0318808) as applied in Claims 1-4, 6-8 and 21 above and in further view of McCormick (US PG Pub. 20120325826) hereinafter referred to as McCormick’826.
Regarding Claim 17, Puckett fails to disclose a sealing element defining the outer perimeter, wherein the sealing element forms the fluid-tight seal with the neck of the container when the closure is in the installed position.
McCormick’826, also drawn to a plug for a cryogenic container, teaches a sealing element (32) defining the outer perimeter (shown in figure 1), wherein the sealing element forms the fluid-tight seal with the neck of the container when the closure is in the installed position (as shown in figure 1).
The rationale to support a conclusion that the claim would have been obvious is that "a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103.” See MPEP 2143
Per MPEP 2143-I, a simple substitution of one known element for another, with a reasonable expectation of success supports a conclusion of obviousness. In the instant case, the simple substitution is related to substituting a friction fit seal between a neck of a container and a plugging member and a gasket seal between a neck of a container and a plugging member; further the prior art to McCormick’826 teaches that a gasket seal is known for sealing the inner space of a cryogenic container. Therefore, since modifying the prior art to Puckett with having a gasket seal can easily be made without any change in the operation of the container regarding sealing the inner space of the container from the neck and there will be reasonable expectations of success, it would have been obvious to have modified the invention of Puckett by having a gasket seal in order to minimize fabrication complexity in forming the plug, wherein a gasket seal allows for irregularities in both the plug and the neck of the container.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Puckett et al. (USP 3628347) in view of McCormick (US PG Pub. 2012/0318808) as applied in Claims 1-4, 6-8 and 21 above and in further view of Griswold et al. (USP 5488831) hereinafter referred to as Griswold.
Regarding Claim 17, Puckett fails to disclose a sealing element defining the outer perimeter, wherein the sealing element forms the fluid-tight seal with the neck of the container when the closure is in the installed position.
Griswold, also drawn to a plug for a cryogenic container, teaches a sealing element (42) defining the outer perimeter (shown in figure 3), wherein the sealing element forms the fluid-tight seal with the neck of the container when the closure is in the installed position (as shown in figure 3, “The plug 14 has a peripheral lip formed therein which retains a gasket 42 which assists in making a gas-tight seal between the plug 14 and the interior of the neck 11 of the dewar 10”, col. 4 ll. 7-40).
The rationale to support a conclusion that the claim would have been obvious is that "a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103.” See MPEP 2143
Per MPEP 2143-I, a simple substitution of one known element for another, with a reasonable expectation of success supports a conclusion of obviousness.  In the instant case, the simple substitution is related to substituting a friction fit seal between a neck of a container and a plugging member and a gasket seal between a neck of a container and a plugging member; further the prior art to Griswold teaches that a gasket seal is known for sealing the inner space of a cryogenic container. Therefore, since modifying the prior art to Puckett with having a gasket seal can easily be made without any change in the operation of the container regarding sealing the inner space of the container from the neck and there will be reasonable expectations of success, it would have been obvious to have modified the invention of Puckett by having a gasket seal in order to minimize fabrication complexity in forming the plug, wherein a gasket seal allows for irregularities in both the plug and the neck of the container.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Puckett et al. (USP 3628347) in view of McCormick (US PG Pub. 2012/0318808) in further view of Heftman et al. (USP 3750414) hereinafter referred to as Heftman.
Regarding Claim 18, Puckett discloses a closure for a cryogenic storage container having a storage cavity and a neck extending from the storage cavity to an open end, the closure comprising: 
a body (4);
a shoulder (shown in figure 1);
a top wall removably joined with the body at the shoulder (shown in figure 1 of Puckett, wherein the top wall is capable of being removed from the body portion by various methods such as cutting), the body extending from the shoulder to a free end (the free end is the end of the member (4) closest to the bottom of the container (2)) and having a portion between the shoulder and the free end (as shown in figure 1, the portion being the body of the member (4)); 	
a sealing surface located along and circumscribing the body (outside surface of the member (4), shown in figure 1), the sealing surface being configured to form a fluid-tight seal with the neck of the container when the closure is in an installed position (shown in figure 1) with the shoulder at the open end of the neck (shown in figure 1), the fluid-tight seal being continuous about an entirety of the sealing surface to form a closed circumscription about the entirety of the sealing surface (“a partial vacuum may be applied to container 2 in order to achieve an even lower temperature with a particular liquid”, col. 2 ll. 59-61); 
a material (shown in figure 1) enclosed in the portion of the body (shown in figure 1); and 
a vent (8) having a first open end at the free end of the body and extending through the body from the first open end to a second open end (shown in figure 1), the first and second open ends being on opposite sides of the hollow portion of the body (shown in figure 1), wherein the material has an opening formed therethrough and the vent passes through the opening (shown in figure 1) so that, when the closure is in the installed position, the storage cavity is fluidly connected to an environment outside of the storage container (“Valve 7 may be used to bleed off air originally trapped inside and the valve may then be set for a desired pressure buildup. After that pressure is reached valve 7 will release gas to maintain the preselected pressure”, col. 2 ll. 37-41). 
Puckett fails to disclose the member comprises a hollow portion of the body and an aerogel material enclosed in the hollow portion of the body.
McCormick, also drawn to a thermally insulated storage container, teaches 
a hollow portion of the body (“Each lining may be one continuous layer along all of the walls other than the access wall (top wall 12 in this example)” ¶ [34]) and an aerogel material enclosed in the hollow portion of the body (“Some examples of materials and elements that may be super-insulating include aerogel materials” ¶ [30]). It is noted that Puckett discloses the shape of the plug member, whereas McCormick teaches it is known to form a member with a hollow body and an aerogel insulation material.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide Puckett with a hollow portion of the body and an aerogel material enclosed in the hollow portion of the body, as taught by McCormick, the motivation for providing a hollow body is drawn to having a contained structure with additional benefits emanating from an outer wall, to provide a waterproofing layer or to provide a layer that emits very low levels of radiant energy into the storage area, the motivation for providing an aerogel is drawn to customizing a thermal insulation level to maintain a desired temperature within a container.          
Alternately, Puckett discloses the claimed invention except for utilizing an aerogel. It would have been obvious to one having ordinary skill in the art at the time the invention was made to utilize aerogel, since it has been held to be within the general skill of a worker in the art to select known materials on the basis of its suitability for the intended use as a matter of obvious design choice. See MPEP 2144.07
Puckett fails to disclose a head removably joined with the body at the shoulder and a cavity defined between the head and the body.
Heftman, also drawn to a plug, teaches a head (7) and a cavity defined between the head and the body (as shown in figure 2, the head (7) having a cavity that allows for the transfer of vapor in a controlled fashion)). It is noted that the head being attached to the top wall of Puckett is removable, as the top wall of Puckett is removable (see previous analysis).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide the body of Puckett with a head removably joined with the body at the shoulder and a cavity defined between the head and the body, as taught by Heftman, the motivation being to prove a gripping surface for ease of use, to regulate the temperature of the working fluid to and from the container in order to negate excessive pressure build up or to regulate the temperature of the working fluid within the container to minimize the loss of the working fluid through unexpected temperature fluctuations.          
A recitation with respect to the manner in which a claimed apparatus is intended to be employed, regarding “for a cryogenic storage container having a storage cavity and a neck extending from the storage cavity to an open end”, does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claims, as is the case here. Please see Section 2114 of the MPEP entitled Functional Language. 

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Sulfrian et al. (USP 2648953) in view of McCormick (US PG Pub. 2012/0318808) and in view of Heftman et al. (USP 3750414) as applied in Claim 18 and in further view of Mullens et al. (USP 6119465) hereinafter referred to as Mullens.
Regarding Claim 20, Puckett discloses a closure for a cryogenic storage container having a storage cavity and a neck extending from the storage cavity to an open end, the closure comprising: 
a body (4);
a shoulder (shown in figure 1);
a top wall removably joined with the body at the shoulder (shown in figure 1 of Puckett, wherein the top wall is capable of being removed from the body portion by various methods such as cutting), the body extending from the shoulder to a free end (the free end is the end of the member (4) closest to the bottom of the container (2)) and having a portion between the shoulder and the free end (as shown in figure 1, the portion being the body of the member (4)); 	
a sealing surface located along and circumscribing the body (outside surface of the member (4), shown in figure 1), the sealing surface being configured to form a fluid-tight seal with the neck of the container when the closure is in an installed position (shown in figure 1) with the shoulder at the open end of the neck (shown in figure 1), the fluid-tight seal being continuous about an entirety of the sealing surface to form a closed circumscription about the entirety of the sealing surface (“a partial vacuum may be applied to container 2 in order to achieve an even lower temperature with a particular liquid”, col. 2 ll. 59-61); 
a material (shown in figure 1) enclosed in the portion of the body (shown in figure 1); and 
a vent (8) having a first open end at the free end of the body and extending through the body from the first open end to a second open end (shown in figure 1), the first and second open ends being on opposite sides of the hollow portion of the body (shown in figure 1), wherein the material has an opening formed therethrough and the vent passes through the opening (shown in figure 1) so that, when the closure is in the installed position, the storage cavity is fluidly connected to an environment outside of the storage container (“Valve 7 may be used to bleed off air originally trapped inside and the valve may then be set for a desired pressure buildup. After that pressure is reached valve 7 will release gas to maintain the preselected pressure”, col. 2 ll. 37-41). 
Puckett fails to disclose the member comprises a hollow portion of the body and an aerogel material enclosed in the hollow portion of the body.
McCormick, also drawn to a thermally insulated storage container, teaches 
a hollow portion of the body (“Each lining may be one continuous layer along all of the walls other than the access wall (top wall 12 in this example)” ¶ [34]) and an aerogel material enclosed in the hollow portion of the body (“Some examples of materials and elements that may be super-insulating include aerogel materials” ¶ [30]). It is noted that Puckett discloses the shape of the plug member, whereas McCormick teaches it is known to form a member with a hollow body and an aerogel insulation material.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide Puckett with a hollow portion of the body and an aerogel material enclosed in the hollow portion of the body, as taught by McCormick, the motivation for providing a hollow body is drawn to having a contained structure with additional benefits emanating from an outer wall, to provide a waterproofing layer or to provide a layer that emits very low levels of radiant energy into the storage area, the motivation for providing an aerogel is drawn to customizing a thermal insulation level to maintain a desired temperature within a container.          
Alternately, Puckett discloses the claimed invention except for utilizing an aerogel. It would have been obvious to one having ordinary skill in the art at the time the invention was made to utilize aerogel, since it has been held to be within the general skill of a worker in the art to select known materials on the basis of its suitability for the intended use as a matter of obvious design choice. See MPEP 2144.07
Puckett fails to disclose a head removably joined with the body at the shoulder and a cavity defined between the head and the body.
Heftman, also drawn to a plug, teaches a head (7) and a cavity defined between the head and the body (as shown in figure 2, the head (7) having a cavity that allows for the transfer of vapor in a controlled fashion)). It is noted that the head being attached to the top wall of Puckett is removable, as the top wall of Puckett is removable (see previous analysis).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide the body of Puckett with a head removably joined with the body at the shoulder and a cavity defined between the head and the body, as taught by Heftman, the motivation being to prove a gripping surface for ease of use, to regulate the temperature of the working fluid to and from the container in order to negate excessive pressure build up or to regulate the temperature of the working fluid within the container to minimize the loss of the working fluid through unexpected temperature fluctuations.          
Puckett fails to disclose the container comprising a porous material adjacent the storage cavity, the porous material being configured to contain liquid cryogen and release evaporated cryogen into the storage cavity.
Mullens teaches a cryogenic storage container comprising a storage cavity (8) and a neck extending from the storage cavity to an open end (shown in figure 3), wherein the cryogenic storage container is a dry vapor shipper comprising a porous material (10) adjacent the storage cavity (shown in figure 3), the porous material being configured to contain liquid cryogen and release evaporated cryogen into the storage cavity (“The physical properties of a cryogen such as liquid nitrogen 60 and the plastic foam 10 are such that the cryogen remains in the plastic foam 10 and does not migrate into the specimen chamber 8 even though the bottom half of the specimen chamber 8 is constructed of porous screen material 26”, col. 4 ll. 29-34).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide the container of Puckett with having a porous material adjacent the storage cavity, the porous material being configured to contain liquid cryogen and release evaporated cryogen into the storage cavity, as taught by Mullens, the motivation being to provide a cryogenic shipping container that uses an inexpensive self-wetting material for retaining liquid cryogen in-situ, for allowing the shipping container to be shipped in any orientation and allows for a rapid charge of the container.
A recitation with respect to the manner in which a claimed apparatus is intended to be employed, regarding “dry vapor shipper” and “for a cryogenic storage container having a storage cavity and a neck extending from the storage cavity to an open end” does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claims, as is the case here. Please see Section 2114 of the MPEP entitled Functional Language. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 18 and 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Allowable Subject Matter
Claim 19 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim 22 is allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL ALVARE whose telephone number is (571)272-8611. The examiner can normally be reached Monday-Friday 0930-1800.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571) 272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL ALVARE/Primary Examiner, Art Unit 3763